DETAILED ACTION
Status of Claims
The action is in reply to the Request for Continued Examination of Application 16/399,223 filed on 03/14/2022.
Claims 1-20 were pending and were rejected in the previous final rejection on 12/14/2021. Examiner issued an Advisory Action on 02/22/2022.
Claims 1-20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Page 10, filed 02/01/2022, with respect to the specification objection have been fully considered and are persuasive. The objection of specification has been withdrawn. 
Applicant’s arguments, see Page 10, filed 02/01/2022, with respect to the drawing objection have been fully considered and are persuasive. The objection of drawing (Fig. 4) has been withdrawn. 
Applicant’s arguments, see Page 11, filed 02/01/2022, with respect to the claim objection have been fully considered and are persuasive. The objection of Claims 7 and 9 has been withdrawn. 
Applicant's arguments, see Pages 11-16, filed 02/01/2022, with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Pages 12-13: “Applicant respectfully submits that, in view of the amendment of claim 1, the processes of claim 1 do not cover concepts that involve those performed in the human mind. For example, the following clause in combination with the remaining elements of claim 1 would not be performed in the human mind: "sending, from the server over the network, a trigger to a first tracking and monitoring device (TMD) associated with a first CTU, the trigger to cause the first TMD to acquire an image using a camera coupled to the first TMD."” Examiner respectfully disagrees because the step for sending a trigger (e.g. a request as described in Paragraph [0026]), under their broadest reasonable interpretation, can be performed in the human mind. Examiner considers “from the server over the network”, “a first TMD”, and “a camera coupled to the first TMD” as MPEP 2106.05(f))
Examiner respectfully disagrees Applicant’s argument on Page 13: “Moreover, the Office Action erred by not providing any evaluation of the Specification of the present application to assess whether the claimed subject matter improves computer functionality or the relevant technology, as required under Prong 2 of Step 2A. This constitutes a further error of the § 101 rejection.” Examiner respectfully disagrees because the claims were evaluated in light of the specification to see whether the claimed subject matter improves computer functionality or the relevant technology under Step 2A, Prong 2. In addition, the specification such as Paragraph [0026] does not show sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed 
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for Cargo Transportation Unit (CTU) identifier association verification), “a machine” (server for verifying an association between a CTU and a tracking and monitoring device (TMD)), and “an article of manufacture” (computer readable non-transitory memory containing instructions for verifying an association between a CTU and a TMD) categories.
Regarding Claims 1-20, 
Claim 1 recites the following limitations:
A method of cargo transportation unit (CTU) identifier association verification, the method executed at …, the method comprising: 
sending, from …, a trigger to … associated with a first CTU, the trigger to cause … to acquire an image using …; 
receiving, at … from …, information of an acquired CTU identifier based on the image; 
receiving a location of the first TMD; 
determining if there is an existing association defined in … between a second CTU having the acquired CTU identifier and …; 
receiving a location of the second TMD if the association between the second TMD and the second CTU is defined; and 
verifying the existing association between the second TMD and second CTU having the acquired CTU identifier stored in … based on the locations of the first TMD and the second TMD.  
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts performed in the human mind. The limitations of sending, receiving, determining, and verifying the association of the TMD and CTU are processes that, under their broadest reasonable interpretation, can be performed in the human mind. For instance, a CTU identifier and a location of the first and second TMDs can be received by a human who can determine if there is an existing association defined between a second CTU having the received CTU identifier and a second TMD and verify the association of the second TMD and the 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “a server coupled to a network”, “the server over the network”, “a first tracking and monitoring device (TMD)”, “a camera coupled to the first TMD”, “association database”, and “a second TMD”. The claim as a whole merely describes how to generally “apply” the concept of sending, receiving, determining, and verifying the association of the TMD and the CTU by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a CTU identifier association verification process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of CTU identifier association verification amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an 
Claim 2 recites the following limitations:
The method of claim 1, wherein receiving the information of the acquired CTU identifier comprises: 
receiving the image from …, the method comprising: determining the acquired CTU identifier within the received image.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 2 recites one additional element – “from the first TMD”. This additional element amounts to no more than mere instructions to apply the exception using a generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 3 recites the following limitations:
The method of claim 1, comprising determining, by …, communication details to communicate with …, the communication details comprising … and …, 
wherein the sending of the trigger … to … uses the communication details.
Claim 3 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 3 recites additional elements – “the server”, “the first TMD”, “a network address”, “a communication protocol”, and “over the network”. These additional elements amount to no more than mere instructions to apply the exception using a generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claims 4-5, 8, and 10-11 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “wherein the location of the first TMD and the location of the second TMD are based on location data from respective …. associated with the first TMD and the second TMD” in Claim 4, by defining “wherein the location of the first TMD and the location of the second TMD are verified based upon a distance range defined for the camera and a margin of error associated with the location data from …” in Claim 5, by defining “wherein if the acquired CTU identifier is not associated with a respective TMD, the method comprises associating, by …, the received location from … with the acquired CTU identifier” in Claim 8, by defining “wherein the first TMD is mounted to the first CTU, and the first TMD has … for communicating with …” in Claim 10, and by Claim 11.
Claim 11 does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus it does not integrate the abstract idea into practical application or does not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application. Claims 4 and 5 recite an additional element – “a Global Positioning System (GPS) receivers”. Claim 8 recites additional elements – “the server” and “the first TMD”, and Claim 10 recites additional elements – “the server” and “a wireless interface”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of CTU identifier association verification amount to no more than how to generally “apply” the exception using a MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 6 recites the following limitations:
The method of claim 1, further comprising: 
detecting a movement of the second CTU associated with a second CTU identifier matching the acquired CTU identifier; 
determining a second location of the second TMD resulting from the movement; 
determining one or more TMDs at the second location; 
receiving a captured CTU identifier associated with the second CTU from at least one of the one or more TMDs determined to be at the second location; and 
verifying that the captured CTU identifier associated with the second TMD matches the second CTU identifier already associated with the second CTU.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. In addition, the limitation of detecting movement of the CTU is also a process that, under their broadest reasonable interpretation, covers concepts that can be performed in the human mind (e.g., observation). 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because the claim does not recite additional elements.

Claim 7 recites the following limitations:
The method of claim 1, further comprising: 
detecting a movement of the second TMD associated with a second CTU identifier matching the acquired CTU identifier; 
determining a second location of the second TMD resulting from the movement; 
determining one or more TMDs within a defined geographic region associated with the second location; 
requesting and receiving a captured CTU identifier from … determined to be within the defined geographic region; 
matching the second CTU identifier to the captured CTU identifier received from … of the at least one of the one or more TMDs; and 
verifying a location of the second CTU and the second TMD relative to a location of the particular TMD.
Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. In addition, the limitation of detecting movement of the TMD is also a process that, under their 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 7 recites additional elements – “at least one of the one or more TMDs” and “a particular TMD”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claims does not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of CTU identifier association verification amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 9 recites the following limitations:
The method of claim 1, wherein if the acquired CTU identifier is not associated with a respective TMD, the method comprises 
determining a location of at least one TMD located in proximity to a CTU not having a respective TMD, and 
associating the at least one TMD with the acquired CTU identifier.
Claim 9 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 9 recites one additional element – “the at least one TMD”. This additional element amounts to no more than mere instructions to apply the exception using a generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of CTU identifier association verification amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an 
Claim 12 recites the following limitations:
… for verifying an association between a cargo transportation unit (CTU) and a tracking and monitoring device (TMD), … comprising: 
…; and 
… to: 
send, from …, a trigger to … associated with a first CTU, the trigger to cause … to acquire an image using …; 
receive, at … from …, information of an acquired CTU identifier of a second CTU based on the image; 
determine if there is an existing association defined in … between the second CTU having the acquired CTU identifier and …; and 
verify the association of the second CTU with … using a location of the first TMD and a location of the second TMD.
Step 2A, Prong 1: The limitations for Claim 12 described above are processes that, under their broadest reasonable interpretation, cover concepts performed in the human mind. The limitations of sending, receiving, determining, and verifying the association of the TMD and CTU are processes that, under their broadest reasonable interpretation, can be performed in the human mind. For instance, a CTU identifier of a second CTU can be received by a human who can determine if there is an existing association between a second CTU and a second TMD and verify the association of the second CTU with a second TMD using a location of the first TMD and second TMD. 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 12 recites additional elements – “a server”, “a processor coupled to the network interface”, “a non-transitory storage medium coupled to the processor, and containing instructions executable on the processor”, “the server over a network”, “first TMD”, “a camera coupled to the first TMD”, “an association database”, and “second TMD”. The claim as a whole merely describes how to generally “apply” the concept of sending, receiving, determining, and verifying the association of the TMD and the CTU by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a CTU identifier association verification process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of CTU identifier association verification amount to no more than how to generally “apply” the exception using generic computer components. (See MPEP 2106.05(f)). Mere instructions to apply an 
Claims 13-15, and 18-19 are directed to substantially the same abstract idea as Claim 12 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 12 such as by defining “wherein the information of the acquired CTU identifier includes the image” in Claim 13, by defining “wherein the information of the acquired CTU identifier includes the acquired CTU identifier derived by … from the image” in Claim 14, by defining “wherein the locations of the first TMD and the second TMD comprise Global Positioning System (GPS) location data” in Claim 15, by defining “wherein the second CTU is identified by a plurality of images received by …” in Claim 18, and by defining “wherein the acquired CTU identifier is an ISO 6346 compliant identifier” in Claim 19.
Claims 13, 15, and 19 do not recite additional elements to evaluate at Steps 2A,
Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application. Claim 14 recites one additional element – “by the first TMD”, and Claim 18 recites one additional element – “by a plurality of TMDs”. These additional elements amount to no more than mere instructions to apply the exception using MPEP 2106.05(f)).
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of CTU identifier association verification amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these claims are not patent eligible.
Claim 16 recites the following limitations:
The server of claim 12, wherein the instructions are executable on … to: 
detect a movement of the second TMD; 
determine a second location of the second CTU from … at the second location, and 
verify an association between the second CTU and the second TMD.
Claim 16 is directed to substantially the same abstract idea as Claim 12 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because  addition, the limitation of detecting movement of the TMD is also a process that, under their broadest reasonable interpretation, covers concepts that can be performed in the human mind (e.g., observation). 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 16 recites additional elements – “the processor” and “from a third TMD”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of CTU identifier association verification amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 17 recites the following limitations:
The server of claim 12, wherein the instructions are executable on … to: 
detect a movement of the second TMD, 
determine a location of the second TMD and 
verify the second CTU by receiving an image from … at the determined location.
Claim 17 is directed to substantially the same abstract idea as Claim 12 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. In addition, the limitation of detecting movement of the TMD is also a process that, under their broadest reasonable interpretation, covers concepts that can be performed in the human mind (e.g., observation). 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application. Claim 17 recites one additional elements – “the processor” and “from a third TMD”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 20 recites the following limitations:
… comprising instructions for verifying an association between a cargo transportation unit (CTU) and a tracking and monitoring device (TMD), the instructions when executed … causing … to: 
send, from …, a trigger to … associated with a first CTU, the trigger to cause … to acquire an image using …;  
receive, at … from …, information of an acquired a CTU identifier (ID) based on the image; 
determine if there is an existing association defined in … between a second CTU having the acquired CTU identifier and …; 
receive a location of the first TMD and a location of the second TMD in response to the association between the second TMD and the second CTU being defined; and 
verify the existing association between the second TMD and second CTU having the acquired CTU identifier stored in … based on the locations of the first TMD to the second TMD.
Step 2A, Prong 1: The limitations for Claim 20 described above are processes that, under their broadest reasonable interpretation, cover concepts performed in the 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 20 recites additional elements – “a computer readable non-transitory storage medium”, “a server”, “the server over a network”, “a first TMD”, “a camera coupled to the first TMD”, “association database”, and “a second TMD”. The claim as a whole merely describes how to generally “apply” the concept of sending, receiving, determining, and verifying the association of the TMD and the CTU by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a CTU identifier association verification process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
 Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of CTU identifier association verification amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Novelty/Non-Obviousness
Claims 1-20 would be allowable over prior art. After having performed an updated search of prior art, including all feature limitations of amended independent claims 1,12, and 20, the references fail to teach or suggest alone, or in combination with other art, independent claims 1, 12, and 20. In particular, “determining if there is an existing association defined in an association database between a second CTU having the acquired CTU identifier and a second TMD; and verifying the existing association between the second TMD and second CTU having the acquired CTU identifier stored in the association database based on the locations of the first TMD and the second TMD” in combination with other claim limitations, as recited in Claim 1, and similarly Claims 12 and 20. 
Regarding the novelty/non-obviousness of the invention, the closest prior art is O'Brien; John (US PG Pub. No. 2018/0348792 A1), and Examiner knows of no art which is combinable with O’Brien 
O'Brien discloses receiving, at the server over the network from the first TMD, information of an acquired CTU identifier based on the image (Par. [0046] wherein a “license plate” is considered to be a “CTU identifier” and the “optical sensor” is considered to be the “first TMD”, Par. [0048], and Par. [0041]); receiving a location of the first TMD (Par. [0045]); receiving a location of the second TMD if the association between the second TMD and the second CTU is defined (Par. [0043] and Par. [0045]). However, O'Brien does not disclose determining if there is an existing association defined in an association database between a second CTU having the acquired CTU identifier and a second TMD; and verifying the existing association between the second TMD and second CTU having the acquired CTU identifier stored in the association database based on the locations of the first TMD and the second TMD.
By virtue of their dependence on novel/non-obvious Claims 1 and 12, Claims (2-11) and Claims (13-19) are novel/non-obvious, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/25/2022